Citation Nr: 1701859	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  09-43 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to October 22, 2014, and a rating higher than 70 percent since.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from May 1988 to September 1991. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim of entitlement to service connection for PTSD and assigned an initial 30 percent rating for this mental disorder retroactively effective from October 10, 2001, the date of receipt of the original claim for this mental illness.  She appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (In this circumstance VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others).

In April 2014, in support of this claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the proceeding is of record.

The Board subsequently, in September 2014, remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development and consideration, including especially for a VA psychiatric examination reassessing the severity of this service-connected disability.

An April 2015 decision, on remand, granted a higher 70 percent rating for the PTSD, but only retroactively effective as of October 22, 2014, the date of the VA psychiatric examination the Veteran had undergone on remand.  She continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a service-connected disability, so receipt of a higher rating, but less than the maximum possible rating, does not abrogate a pending appeal).

So this appeal now concerns whether she was entitled to an initial rating higher than 30 percent prior to October 22, 2014 (dating back to her October 10, 2001 claim) and whether she has been entitled to a rating higher than 70 percent since October 22, 2014.

The Board again remanded this claim in August 2015 for still additional development, this time however to try and obtain additional medical treatment records pertinent to the claim, including especially the Veteran's Vet Center records and employment records with regard to sick leave or leave taken under the Federal Medical Leave Act (FMLA), also VA mental health care records from Dr. Hall and treatment records from 2008 to the then present.

Regrettably, even more development of the claim is required before deciding it on appeal, so the Board is again remanding this claim.


REMAND

Pursuant to the Board's most recent August 2015 remand, the AOJ obtained additional VA treatment records and associated them with the Veteran's electronic, i.e., paperless file (eFolder).  These treatment records show continued treatment for PTSD after the October 2014 VA examination that led to the higher 70 percent evaluation for this service-connected disability.  Significantly, the VA treatment records reflect that, in September 2015, the Veteran's dosage of Bupropion was increased.  This increase in medication suggests a possible worsening of her PTSD since her most recent VA compensation examination.

In addition, VA treatment records dated after the October 2014 VA examination provide pertinent diagnoses of PTSD.  And when compared to the October 2014 VA examination diagnosis of PTSD, in partial remission, these other diagnoses also suggest a possible worsening of the Veteran's PTSD since that evaluation.


Therefore, due to the passage of time combined with evidence of possible worsening, the Board finds that additional development of the claim is warranted to determine the current nature, extent, severity and manifestations of the Veteran's service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new evaluation after a two-year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  VA is required to afford the Veteran a contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. App. at 403; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, this claim is again REMANDED for the following still additional development and consideration:

1.  Schedule the Veteran for another VA compensation examination again reassessing the severity of her service-connected PTSD.  Copies of all pertinent records from her eFolders should be made available to the examiner for review.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

2.  Then readjudicate the Veteran's claim in light of this and all other additional evidence.  If a higher rating is not granted to her satisfaction, send her and her representative a Supplemental Statement of the Case (SSOC) and given them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

